Citation Nr: 0110109	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including spondylosis.

2.  Entitlement to service connection for a lumbar spine 
disorder, including spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from October 1956 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to service connection for lumbar and cervical spondylosis.  
The basis for the RO's denial was that each claim advanced 
was not well grounded.

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for the 
disorders at issue on a basis that no longer exists.  
Moreover, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to the matters on appeal.  The end result is 
that the veteran has not been informed of the VCAA provisions 
that may have applicability to the issues herein presented 
and he therefore may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additional development of the evidence is likewise deemed to 
be in order as to each of the matters presented.  It is noted 
that the veteran alleges that he sustained more than one 
injury to the back while in service, one of which occurred in 
October 1956 when he fell from a truck and another occurring 
in Germany in 1963, when he was involved in a jeep accident.  
The veteran points to a service medical record indicating 
that he was seen for treatment in October 1963 with 
complaints of back, shoulder, and neck pain following an 
incident involving a roll-over of a jeep in which he was 
riding.  Such records otherwise identify complaints of back 
pain in November 1973 and June 1974.  Inasmuch as the record 
identifies current disability both as to the cervical and 
lumbar spine and the veteran has reported continuity of 
symptomatology since then, further medical input to determine 
the relationship between in-service complaints and current 
disability of the cervical and lumbar spine would be of 
assistance to the Board.  It is noted in this regard that a 
VA examination, although requested by the veteran, was not 
afforded him in connection with the instant claim.

It is evident as well that in his December 1999 claim, the 
veteran reported that VA medical personnel at a facility in 
Columbia, South Carolina, had informed him that an old back 
injury of his was the cause of his current back disablement.  
Further clarification of such statements, to include direct 
contact with such person or persons, as well as clarification 
with respect to the veteran's in-service and post-service 
injuries to the spine, is found to be in order.

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for disorders of the cervical 
and lumbar spine, including spondylosis.  
The RO should further advise the veteran 
in writing of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen of family members; employment 
or retirement physical examinations; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of spondylosis of disorders 
of the cervical and/or lumbar spine.

3.  As well, the veteran should be 
contacted by the RO in order to obtain 
clarifying details regarding each of the 
in-service incidents claimed by the 
veteran to have resulted in injuries of 
the cervical and/or lumbar spine, in 
addition to a listing of all post-service 
injuries involving the spine, including 
identifying details as the date, place, 
and whether and for what duration medical 
treatment was required.

The veteran should also be asked to 
specify the name and location of those VA 
medical personnel who previously 
indicated to him that an old injury to 
the back was the cause of current spinal 
disorders, as set forth in his December 
1999 claim.  Upon receipt of such 
information, the RO should directly 
contact those VA medical personnel for a 
statement clarifying the purported 
relationship between an earlier injury 
and existing back disablement.

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for cervical and/or lumbar 
spine disorders, including spondylosis, 
prior to, during, and after his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of those treatment records 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the correct 
diagnosis and etiology of his current 
back and neck disabilities and the 
relationship, if any, to his period of 
service from October 1956 to October 
1977.  The veteran's claims folder in its 
entirety and a copy of this remand are to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  The examiner should 
indicate that the folder has been 
reviewed.  The examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive physical evaluation from 
which all clinical findings are to fully 
detailed.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  All 
established diagnoses pertaining to the 
cervical and lumbar spine are then to be 
fully set forth, and it should be noted 
by the examiner whether each such 
disorder is of an acquired type or of a 
congenital/developmental origin.

It is requested that the orthopedic 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
each of the following:  

(a)  Does the veteran currently 
have a cervical spine disorder, 
including spondylosis, and, if 
so, whether it is at least as 
likely as not that such 
disability had its onset in 
service or is otherwise the 
result of any in-service event?  
The relationship between the 
veteran's in-service complaints 
of back pain and any existing 
disorder of the cervical spine 
should be fully discussed.  
Also, the examiner should note 
whether any arthritic process 
of the cervical spine was 
manifested within the one-year 
period following the veteran's 
discharge from service in 
October 1977, and, if so, the 
manifestations should be 
described in full and 
quantified to the extent 
possible?

(b)  Does the veteran currently 
have a lumbar spine disorder, 
including spondylosis, and, if 
so, whether it is at least as 
likely as not that such 
disability had its onset in 
service or is otherwise the 
result of any in-service event?  
The relationship between the 
veteran's in-service complaints 
of back pain and any current 
disorder of the lumbar spine 
should be fully discussed.  
Also, the examiner should note 
whether any arthritic process 
of the lumbar spine was 
manifested within the one-year 
period following the veteran's 
discharge from service in 
October 1977, and, if so, the 
manifestations should be 
described in full and 
quantified to the extent 
possible?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to service connection for disorders of 
the cervical and lumbar spine, including 
spondylosis, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



